Per Curiam,
This issue under the sheriff’s interpleader act was directed for the purpose of determining whether, as against the execution creditor defendant, the personal property levied on by the sheriff as the property of Albert H. Moore, the defendant in the execution, or any part thereof, belonged to the plaintiffs as the personal representatives of their testator. The burden of sustaining their claim to the property in controversy was on the plaintiffs; and for that purpose they relied mainly on the bill of sale made in July, 1896 by Albert H. Moore to his father Andrew M. Moore, since deceased.
Conceding that, prior to the execution of said bill of sale, the property therein referred to and specified in the schedule thereto attached, belonged to the son, Albert H. Moore, the defendant *76challenged the bona fides of the transaction, and alleged that the same was not only fraudulent in law but also in fact.
In support of this position, considerable testimony was introduced tending to show, among other things, that at the date of the bill of sale, and for some time prior thereto, the son, Albert H. Moore, was greatly harassed by his creditors whose urgent demands he was unable to meet, and that the sale was resorted to for the purpose of protecting his property from seizure and sale by his creditors, and not with the view of effecting a bona fide transfer of title from the son to his father. One of the witnesses (Miss DeGroote) testified that Mr. Moore, the father, said: “ I simply wish to protect Albert from his creditors, and if he will transfer the stock and farm to me, he can have everything back in the fall.” Another testified that in an interview with the father, the latter requested him to “ tell Albert to come down and sign all these horses and all things over to me and leave them in my name until after we have this sale in New York, and I will sign it back to him. Tell Albert I am not only doing this to save him, but to save myself.”
Other testimony of similar import might be referred to but it is not our purpose to refer in detail, either to it and other corroborating testimony, or to the rebutting evidence of the plaintiffs. It is sufficient to say that the evidence properly before the jury was sufficient to carry the case to them on each of the questions of fact that were submitted to them for their determination.
We find no substantial error in any of the learned trial judge’s rulings on questions of evidence, or in his instructions to the jury. His charge was clear and comprehensive, and certainly as favorable to the plaintiffs as they could reasonably ask. The judgment entered on the verdict in favor of the defendant should not be disturbed.
Judgment affirmed.